DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 4,801,147).
	The patent to Miller (US 4,801,147) discloses a card game comprising a first deck of cards comprising build cards (markers 32) each illustrating a single graphical element selected from a set of graphical elements (different color/shape), and a second deck of cards comprising pattern cards 42 each illustrating a pattern 44 of multiple graphical elements selected from the set of graphical elements.  Miller further comprises game instructions 40.
	Claims 2-5 recite game rules.  In game apparatus claims, only the claimed elements having physical structure (e.g. “a first deck of cards”, “a second deck of cards”, etc.)  are given patentable no physical structure per se.  Thus, game rules have no limiting affect in game apparatus claims.  See Ex parte Clarke, 50 PQ 525 and In re Shao Wen Yuan 1955 CD 286.
	In regard to claim 6, each card in the first deck of cards (markers 32) is a first size and shape, and each card in the second deck of cards 42 is a second size and shape different from the first size and shape.
	Regarding claim 7, the set of graphical elements (markers 32) comprise square blocks of a first color, square blocks of a second color, square blocks of a third color and square blocks of a fourth color.
	Concerning claim 12, in Miller’s game a number of build cards (markers 32) are dealt to each player, (col. 3, lines 7-13), and a pattern card 42 is dealt to each player, col. 7, lines 14-17.  Miller recites “Subsequent rounds are played in the previously described manner until a player reaches the winning total and is declared the winner” (col. 3, lines 29-32).  Thus, during subsequent rounds of Miller’s game, a number of pattern cards 42 are dealt to each of the multiple players.  The players, in turn, play one or more of their respective build cards 32 in a collaborative build space 12, 16 attempting to be first to form patterns illustrated by their respective pattern card 42 (col. 3, lines 33-44).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 4,801,147) as applied to claims 1 and 12 above, and further in view of White et al.  (US 5,601,288).
The patent to White et al. (US 5,601,288) discloses a game wherein players take turns placing chips 26 on a game board  12 in order to form a pattern, col. 6, lines 13-15.  White et al. game includes a set of special cards, Figs. 3-5, having instructions indicating special actions to be performed on the chips 26, such as placing a chip on the game board and taking a chip from the game board.  In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify Miller’s game by incorporating a set of special cards.   The special cards would have been used by player s to place build cards (markers 32) on the collaborative build space 12 or take build cards (markers 32) from the collaborative build space 12.  This modification would have added more strategy and chance to Miller’s game, thus making it more challenging and more exciting to play.
	Concerning claims 9-11, these claims recite game rules, and , game rules have no limiting affect in game apparatus claims, see above.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 4,801,147) as applied to claims 1 and 12 above, and further in view of Factor (US 2010/0259006).
The patent to Factor (US 2010/0259006) teaches that it is known in the card/tile game art that uses physical cards/tiles, to provide a computerized or video system version of the card/tile game that comprises processor, memory and uses virtual cards/tiles, see paragraphs [0007] and [0052].  In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify Miller’s game by providing computerized or video system version of Miller’s game.  This modification would have made Miller’s game more attractive to players that are comfortable at playing computer or video games.  

Allowable Subject Matter
Claims 13-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl